Name: Council Regulation (EC) No 1284/98 of 16 June 1998 amending Regulation (EC) No 1868/94 establishing a quota system for the production of potato starch
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product;  foodstuff
 Date Published: nan

 Avis juridique important|31998R1284Council Regulation (EC) No 1284/98 of 16 June 1998 amending Regulation (EC) No 1868/94 establishing a quota system for the production of potato starch Official Journal L 178 , 23/06/1998 P. 0003 - 0004COUNCIL REGULATION (EC) No 1284/98 of 16 June 1998 amending Regulation (EC) No 1868/94 establishing a quota system for the production of potato starchTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 42 and 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas Article 2 of Regulation (EC) No 1868/94 (4) fixes the potato starch quotas for producer Member States for the 1995/96, 1996/97 and 1997/98 marketing years;Whereas in assessing politically the support system for the potato starch sector, account must be taken of the fact that starch potatoes are one of the crops of fundamental importance for the social and economic situation of certain regions as regards the income of the growers concerned and also as regards related employment; whereas, therefore, specific arrangements, in addition to those applicable to the cereals sector, are still justified for this sector;Whereas in the support system for the potato starch sector account must be taken of the need to ensure a balance between the starches derived from the different raw materials, as has always been the basic principle of Community starch regulations;Whereas Article 3(2) of Regulation (EC) No 1868/94 provides that the Council must allocate the three-year quota between the producer Member States on the basis of the Commission's report to the Council; whereas, to that end, the existing quotas should be renewed for three years taking account of the definitive inclusion in the quota for Germany of the reserve of 104 554 tonnes referred to in the second subparagraph of Article 2(1) of that Regulation;Whereas the producer Member States should allocate their quotas for a period of three years between all undertakings producing potato starch on the basis of the quotas used for the 1995/96 marketing year, with the exception of Germany, for which account will be taken of the quota transfers resulting from mergers and supplementary quota allocations from the reserve made in 1997/98;Whereas calculation of the sub-quotas to be used for each undertaking producing potato starch will take account of the possible use of the flexibility clause during the 1997/1998 marketing year,HAS ADOPTED THIS REGULATION:Article 1 Article 2 of Regulation (EC) No 1868/94 shall be replaced by the following:'Article 21. The following producer Member States are hereby allocated quotas for the production of potato starch within the following limits for the 1998/1999, 1999/2000 and 2000/2001 marketing years:>TABLE>2. Each producer Member State shall allocate the quota referred to in paragraph 1 to undertakings producing potato starch for use in the 1998/99, 1999/2000 and 2000/2001 marketing years on the basis of the sub-quotas used for the 1995/96 marketing year, with the exception of Germany, for which account shall be taken of transfers of sub-quotas as a result of mergers and of additional allocations of sub-quotas from the reserve made in 1997/98.The sub-quotas used for each undertaking producing potato starch shall be adjusted, for the 1998/99 marketing year, to take account of any amount utilised in excess of quota during the 1997/98 marketing year under Article 6(2).`Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 16 June 1998.For the CouncilThe PresidentM. MEACHER(1) OJ C 369, 6. 12. 1997, p. 19.(2) OJ C 195, 22. 6. 1998.(3) OJ C 129, 27. 4. 1998, p. 73.(4) OJ L 197, 30. 7. 1994, p. 4. Regulation as last amended by Regulation (EC) No 1863/95 (OJ L 179, 29. 7. 1995, p. 1).